           Case 1:18-vv-01728-UNJ Document 31 Filed 12/26/19 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-1728V
                                    Filed: October 30, 2019
                                        UNPUBLISHED


    KATHLEEN MAHARDY,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Ruling on Entitlement; Concession;
                                                             Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH                                      Shoulder Injury Related to Vaccine
    AND HUMAN SERVICES,                                      Administration (SIRVA)

                        Respondent.


Matthew F. Belanger, Faraci Lange, LLP, Rochester, NY, for petitioner.
Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Corcoran, Chief Special Master:

       On November 7, 2018, Kathleen Mahardy filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered
to her on November 10, 2015. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.




1
  I intend to post this decision on the United States Court of Federal Claims' website. This means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), petitioner has 14 days to identify and move to redact medical or other information, the disclosure of
which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will redact such material from public access. Because this unpublished
decision contains a reasoned explanation for the action in this case, I am required to post it on the United
States Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. §
3501 note (2012) (Federal Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:18-vv-01728-UNJ Document 31 Filed 12/26/19 Page 2 of 2



        On October 30, 2019, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent states that “petitioner’s alleged injury has satisfied the
criteria set forth in the Vaccine Injury Table and the Qualifications and Aids to
Interpretation: petitioner had no history of pain, inflammation or dysfunction in her left
shoulder; her pain and reduced range of motion occurred within 48 hours of receipt of
an intramuscular vaccination; her symptoms were limited to the shoulder in which the
vaccine was administered; and no other condition or abnormality was identified to
explain her symptoms.” Id. at 6.

       In view of respondent’s position and the evidence of record, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
